Citation Nr: 0914871	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on a need 
for regular aid and attendance or on housebound status.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1974, and from August 1974 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to special monthly 
compensation based on a need for regular aid and attendance 
or on housebound status, because his service-connected post-
traumatic stress disorder renders him unable to protect 
himself from the hazards or dangers incident to his daily 
environment, specifically to prevent him from hurting himself 
or committing suicide.

Special monthly compensation (SMC) is available where the 
evidence demonstrates a need for aid and attendance.  38 
C.F.R. § 3.350.  To establish such need for aid and 
attendance, the evidence must show that the Veteran is in a 
state of helplessness, or is so nearly helpless as to require 
the regular aid and attendance of another person.

Service connection is currently in effect for residuals of a 
fracture of the tibia and fibula, rated as noncompensably 
disabling, and post-traumatic stress disorder rated as 70 
percent disabling.  By a rating decision in August 2003, the 
RO also granted entitlement to individual unemployability.  

A January 2007 Statement of Attending Physician, recorded a 
history of post-traumatic stress disorder, small bowel 
obstruction, and a back condition.  The clinician determined 
that the Veteran required assistance with walking, dressing, 
undressing, attending the needs of nature, and keeping 
himself clean.  It was noted that the Veteran suffered panic 
attacks when he was around other people.  The clinician 
opined that the Veteran was physically and mentally unable to 
protect himself from the every day hazards of life.  

VA treatment records contain findings of suicidal ideation 
and plan as reported by the Veteran and his wife, along with 
a history of a suicide attempt in the 1990's.  The records 
also document complaints of panic attacks, nightmares, 
anxiety, depression, isolative behavior, and increased 
irritability.  

On VA aid and attendance examination in December 2007, the 
Veteran reported inability to walk much or bathe himself due 
to shortness of breath and degenerative disc disease of the 
lumbar spine.  He did not drive and never left the house 
except for doctor's appointments.  The Veteran did not want 
to be around other people.  He felt nervous and upset around 
other people.  The examiner indicated that the Veteran was 
depressed and anxious, and experienced panic attacks.  The 
examiner diagnosed fractured right tibia/fibula with no 
residuals, small bowel obstruction with hemicolectomy with 
chronic constipation followed by loose stools, chronic 
obstructive pulmonary disease, diet-controlled diabetes 
mellitus, chronic dizziness and leg weakness, obesity, 
gastroesophgeal reflux disease, and depression and anxiety 
with panic attacks.  The examiner opined that the Veteran was 
confined to his home and required the help of another person, 
however, the Veteran's mental health problem did not qualify 
him for aid and attendance.

The Board notes that the Veteran's primary disability and 
that for which he is claiming entitlement to special monthly 
compensation, is a psychiatric disability and the December 
2007 VA aid and attendance examination did not discuss the 
Veteran's psychiatric history, to include suicidal ideation 
and plan, and what role, if any, it might play in the 
Veteran's need for assistance, or even the possibility that 
his psychiatric disability requires care and assistance on a 
regular basis to protect the Veteran from the hazards or 
dangers incident to his daily environment.  In this regard, 
the Board notes that the Veteran's representative has argued 
that the Veteran is need of aid and attendance to monitor his 
medication intake, and to keep him from harming himself.   

For the foregoing reasons, a psychiatric examination should 
be undertaken to determine the severity of the Veteran's 
psychiatric disability and the extent to which it limits his 
ability to perform daily functions and/or his disability to 
protect himself from hazards and dangers incident to his 
daily environment.  Because the December 2007 VA examination 
adequately addressed and considered the orthopedic 
disabilities, no further examination is required to evaluate 
the service-connected residuals of a fracture of the tibia 
and fibula.

The evidence of record shows that the Veteran has received 
disability benefits from the Social Security Administration 
(SSA).  The SSA records are not in the claims file.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
effect his service-connected post-
traumatic stress disorder has on his 
ability to perform daily functions and/or 
his ability to protect himself from 
hazards and dangers incident to his daily 
environment.

The examiner should also comment on 
whether the daily services of a regular 
attendant are needed.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies should 
be performed, and all findings reported in 
detail.

Specifically, the examiner should describe 
the extent to which functional impairment, 
solely as a result of service-connected 
PTSD, renders the Veteran unable to 
perform daily self-care functions on a 
regular basis.  The examiner should 
comment on whether this disability 
prevents the Veteran from protecting 
himself from the hazards incident to his 
environment, keeping himself clean and 
presentable, feeding himself due to loss 
of coordination of the upper extremities 
or extreme weakness, attending to the 
wants of nature, or render him bedridden, 
or otherwise require the regular aid and 
attendance by another person.  The 
examiner should also comment on whether 
the Veteran is housebound solely as a 
result of his PTSD.

The rationale for any conclusion(s) 
reached should be provided.

3.  Issue to the Veteran additional or 
corrective VCAA notice with regard to his 
SMC claim, such as providing him with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken by 
VA in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. § 
3.159.  See February 2007 VCAA letter 
which refers to the Veteran's spouse.

4.  After the development has been 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
Veteran and his representative a 
supplemental statement of the case, and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


	
